 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JASON HITT
   ROSS PEARSON
 3 DAVID SPENCER
   Assistant United States Attorneys
 4 501 I Street, Suite 10-100
   Sacramento, CA 95814
 5 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 6

 7 Attorneys for Plaintiff
   United States of America
 8

 9                              IN THE UNITED STATES DISTRICT COURT

10                                EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                        CASE NO. 2:19-CR-00107-KJM
12
                                 Plaintiff,           ORDER SEALING DOCUMENTS AS SET FORTH
13                                                    IN GOVERNMENT’S NOTICE
                           v.
14
     RONALD YANDELL, et al.
15
                                Defendants.
16

17

18         Pursuant to Local Rule 141(b) and based upon the representation contained in the government’s
19 Request to Seal, IT IS HEREBY ORDERED that (1) Attachment #1 to the United States’ Supplemental

20 Filing Regarding the Admissibility of Exhibit K; (2) Exhibits K-1 through K-9 to Attachment #2 to the

21 United States’ Supplemental Filing; and (3) the government’s Request to Seal Documents shall be

22 PROVISIONALLY SEALED until further order of this Court, pending the Court’s review of the

23 documents and resolution of Defendants’ Request to Seal Exhibits A-K at Dockets 144-1 to 144-11

24 (ECF No. 159).

25 DATED: November 15, 2019

26

27                                                         UNITED STATES DISTRICT JUDGE

28


      [PROPOSED] ORDER SEALING DOCUMENTS AS SET       1
      FORTH IN GOVERNMENT’S NOTICE
